


EXHIBIT 10.9(b)

 

EXECUTION VERSION

 

AGREEMENT AND AMENDMENT NO. 2 TO

SECOND AMENDED AND RESTATED

NUCLEAR MANAGING BOARD AGREEMENT

 

THIS AGREEMENT AND AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED NUCLEAR
MANAGING BOARD AGREEMENT, dated as of February 20, 2014 (this “Agreement”), is
an agreement with respect to, and upon satisfaction of certain conditions set
forth herein will amend, that certain Second Amended and Restated Nuclear
Managing Board Agreement (as amended by Amendment No. 1 defined below, the
“Nuclear Managing Board Agreement”), dated as of April 21, 2006, by and among
Georgia Power Company, a corporation organized and existing under the laws of
the State of Georgia (“GPC”), Oglethorpe Power Corporation (An Electric
Membership Corporation), an electric membership corporation formed under the
laws of the State of Georgia (“OPC”), Municipal Electric Authority of Georgia, a
public body corporate and politic and an instrumentality of the State of Georgia
(“MEAG”) and City of Dalton, Georgia, an incorporated municipality of the State
of Georgia acting by and through its Board of Water, Light and Sinking Fund
Commissioners d/b/a Dalton Utilities (“Dalton”), as amended by Amendment No. 1
to Second Amended and Restated Nuclear Managing Board Agreement by and among
GPC, OPC, MEAG and Dalton (“Amendment No. 1”), dated as of April 8, 2008, and is
entered into by and among GPC, OPC, MEAG, Dalton, MEAG Power SPVJ LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Georgia (“SPVJ”), MEAG Power SPVP LLC, a limited liability company duly
organized and validly existing under the laws of the State of Georgia (“SPVP”),
and MEAG Power SPVM LLC, a limited liability company duly organized and validly
existing under the laws of the State of Georgia (“SPVM” and, collectively with
SPVJ and SPVP, the “MEAG SPVs”).

 

WITNESSETH

 

WHEREAS, GPC, OPC, MEAG, and Dalton have entered into that certain Plant Vogtle
Owners Agreement Authorizing Development, Construction, Licensing and Operation
of Additional Generating Units, dated as of May 13, 2005, as amended (the
“Development Agreement”), whereby GPC, OPC, MEAG, and Dalton authorized the
Agent to undertake certain development activities on their behalf and made
certain other agreements with regard to the development, licensing,
construction, operation and maintenance of the Additional Units, among other
things;

 

WHEREAS, pursuant to the Development Agreement, GPC, OPC, MEAG, and Dalton
entered into certain Definitive Agreements, including the Nuclear Managing Board
Agreement;

 

WHEREAS, pursuant to the Additional Units Ownership Agreement, as of the date of
this Agreement, MEAG’s Ownership Interest in the Additional Unit Properties (as
defined in the Additional Units Ownership Agreement) is 22.7%, and MEAG’s
Ownership Interest in the Related Facilities (as defined in the Additional Units
Ownership Agreement) is 22.7%;

 

--------------------------------------------------------------------------------


 

WHEREAS, to facilitate the financing of its share of the development, licensing
and construction costs of the Additional Unit Properties and the Related
Facilities through loans guaranteed by the United States Department of Energy
(“DOE”), MEAG may convey its fee simple title in and to all or a portion of its
Undivided Ownership Interest in the Additional Unit Properties and the Related
Facilities and to assign its other right, title and interest in and to all or a
portion of its Ownership Interest in the Additional Unit Properties and the
Related Facilities to SPVJ, SPVP and/or SPVM, and upon such conveyance and
assignment, SPVJ, SPVP and/or SPVM, as applicable, will assume a corresponding
percentage of MEAG’s obligations in respect thereof, in each case pursuant to an
assignment agreement in the form attached as Exhibit A to the Agreement and
Amendment No. 2, dated as of February 20, 2014 (the “Ownership Amendment”) to
the Additional Units Ownership Agreement (each, a “MEAG Assignment”);

 

WHEREAS, MEAG has requested amendments to the Nuclear Managing Board Agreement,
the Additional Units Ownership Agreement, the Development Agreement and the
Amended and Restated Operating Agreement in connection with the execution and
delivery of the MEAG Assignments to, among other things, provide for one or more
of the MEAG SPVs to become a party to such agreements and set forth their
relative rights and obligations thereunder; and

 

WHEREAS, each of the other parties to this Agreement agrees to amend the Nuclear
Managing Board Agreement as set forth below, subject to the terms and conditions
of this Agreement.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.0                  Defined Terms and Rules of Interpretation.

 

Unless otherwise defined herein, capitalized terms used herein have the meanings
given to such terms in the Nuclear Managing Board Agreement.  The rules of
interpretation set forth in Section 1.2 of the Ownership Agreement apply to this
Agreement as if fully set forth herein (and for such purpose, the term
“Agreement” as used therein shall be deemed to be a reference to this
Agreement).

 

SECTION 2.0                  MEAG Guaranty and Recording of MEAG Assignment.

 

Section 2.01.         MEAG Guaranty.  Simultaneously with the execution and
delivery of a MEAG Assignment by and between MEAG and a MEAG SPV, MEAG shall
execute and deliver to GPC, OPC and Dalton a guaranty of the obligations of such
MEAG SPV under the Nuclear Managing Board Agreement and the other Definitive
Agreements in the form attached as Exhibit A to the Agreement and Amendment
No. 3, dated as of February 20, 2014, to the Development Agreement (each, a
“MEAG Guaranty”).

 

Section 2.02.         Recording of MEAG Assignment.  Within three business days
following the execution and delivery of a MEAG Assignment by and between MEAG
and a MEAG SPV,

 

2

--------------------------------------------------------------------------------


 

MEAG or such MEAG SPV shall cause such MEAG Assignment to be recorded in the
Burke County, Georgia Records.

 

SECTION 3.0                  Amendments to Nuclear Managing Board Agreement.

 

The amendments to the Nuclear Managing Board Agreement contained in Sections
3.02 through 3.04 shall automatically become effective with respect to GPC, OPC,
MEAG, Dalton and the initial MEAG SPV to receive a conveyance and assignment
pursuant to Section 2.01(a) of the Ownership Amendment, and shall amend the
Nuclear Managing Board Agreement with respect to such SPV upon (a) execution and
delivery of the MEAG Assignment and the MEAG Guaranty with respect to the
applicable MEAG SPV and (b) satisfaction of the Transfer Conditions (as defined
in the Ownership Amendment) with respect to such MEAG SPV. The amendments to the
Nuclear Managing Board Agreement contained in Sections 3.02 through 3.04 shall
automatically become effective with respect to any subsequent MEAG SPV to
receive a conveyance and assignment pursuant to Section 2.01(a) of the Ownership
Amendment, and shall amend the Nuclear Managing Board Agreement with respect to
such subsequent MEAG SPV upon (a) execution and delivery of the MEAG Assignment
and the MEAG Guaranty with respect to such MEAG SPV and (b) satisfaction of the
Transfer Conditions (as defined in the Ownership Amendment) with respect to such
MEAG SPV.

 

Section 3.01.         Addition of New Parties.  In accordance with Section 9.8
of the Nuclear Managing Board Agreement, SPVJ, SPVP and SPVM, as applicable,
shall be added as a Participant and a Participating Party to, and shall be bound
by the provisions of, the Nuclear Managing Board Agreement, as the same shall be
amended hereby, upon (a) execution and delivery of the MEAG Assignment and the
MEAG Guaranty with respect to such MEAG SPV and (b) satisfaction of the Transfer
Conditions (as defined in the Ownership Amendment) with respect to such MEAG
SPV.  Any of SPVJ, SPVP and SPVM that are added as Parties and Participating
Parties to the Nuclear Managing Board Agreement shall constitute “MEAG SPVs” for
purposes of this Agreement and the Nuclear Managing Board Agreement.

 

Section 3.02.         Amendments to Article I of the Nuclear Managing Board
Agreement,  Definitions.

 

(a)           The terms “MEAG Assignment”, “MEAG Guaranty”, “MEAG SPVs”, “SPVJ”,
“SPVP” and “SPVM” shall be added to and become part of Article I, Definitions,
of the Nuclear Managing Board Agreement (“Article I”), with the meanings stated
in this Agreement; provided, that each of SPVJ, SPVP and SPVM shall be added to
and become part of Article I, Definitions only to the extent MEAG has executed
and delivered a MEAG Assignment with respect to such entity.  The term
“Amendment No. 2” shall be added to and become part of Article I, and shall mean
this “Agreement” as defined herein.

 

(b)           Each of the terms “Agreement”, “Additional Units Ownership
Agreement”, “Amended and Restated Operating Agreement”, “Development Agreement”
and “Participation Agreements” shall be a reference to such agreement or
instrument as heretofore or hereafter amended.

 

3

--------------------------------------------------------------------------------


 

Section 3.03.         Amendment to Section 7.0 of the Nuclear Management Board
Agreement.  Section 7.0 of the Nuclear Managing Board Agreement shall be amended
by inserting the term “, each MEAG SPV” after each use of the term “MEAG”,
except in cases where “MEAG” is referred to as a party to an agreement relating
to the Edwin I. Hatch Nuclear Plant or Alvin W. Vogtle Nuclear Units Numbers One
and Two.

 

Section 3.04.         Amendment to Add Article XI.  The following Article XI
shall be added to and become a part of the Nuclear Managing Board Agreement;
provided, that, each of clause (a), (b) and (c) in Section 11.1 shall be
included only to the extent MEAG has executed and delivered a MEAG Assignment
with respect to SPVJ (in the case of clause (a)), SPVP (in the case of clause
(b)), and SPVM (in the case of clause (c)):

 

ARTICLE XI: THE MEAG SPVs

 

Section 11.1   Assignment to MEAG SPVs.  MEAG has conveyed and assigned a
portion of its Undivided Ownership Interest in respect of each Additional Unit
to each of the MEAG SPVs as follows: (a) 41.174636%, constituting a 9.3466423%
Undivided Ownership Interest in the Additional Units, to SPVJ, (b) 24.954628%,
constituting a 5.6647006% Undivided Ownership Interest in the Additional Units,
to SPVP, and (c) 33.870736%, constituting a 7.6886571% Undivided Ownership
Interest in the Additional Units, to SPVM.  Each MEAG SPV is a separate
Participant for all purposes of this Agreement and has, except as provided in
Sections 11.4, 11.5, 11.6 and 11.7 below, the rights of a Participant conveyed
and assigned to such MEAG SPV independent of the other MEAG SPVs.

 

Section 11.2   Several Obligations of MEAG SPVs.  Each MEAG SPV hereby assumes
the obligations of MEAG as a Participant under this Agreement pertaining to the
Additional Units but only to the extent of that portion of MEAG’s Undivided
Ownership Interest in respect of each Additional Unit conveyed and assigned to
such MEAG SPV.  Notwithstanding that the MEAG SPVs are successors in interest of
MEAG or that MEAG is providing the MEAG Guaranties, the payment and other
obligations of each MEAG SPV under this Agreement are several and not joint
obligations.  For avoidance of doubt and without limiting the foregoing, each
MEAG SPV is and shall be treated as a separate Participant for all purposes of
this Agreement, including Sections 2.1 and  9.10 of this Agreement.

 

Section 11.3   Confirmation of Appointment of GPC as Participant’s Agent.  Each
of the MEAG SPVs acknowledges, agrees and confirms the appointment of GPC as
Participant’s Agent pursuant to Article III of this Agreement with all rights
and obligations as Participant’s Agent as provided in this Agreement.

 

Section 11.4   Appointment of Designated Representative.  For purposes of
Section 1.10 of this Agreement, MEAG and the MEAG SPVs shall not have the right
under Section 1.10 to appoint separate individuals to act as their respective
Designated Representative or alternate Designated Representative and may instead
appoint one individual to act as the Designated Representative for MEAG and all
the MEAG SPVs and one individual to act as the Alternate Designated
Representative for MEAG and all

 

4

--------------------------------------------------------------------------------


 

the MEAG SPVs.  Non-payment by MEAG under this Agreement shall not affect the
rights of the MEAG SPVs to appoint or replace a Designated Representative or
alternate or the rights of such Designated Representative or alternate under
this Agreement, and non-payment by a MEAG SPV shall not affect the rights of
MEAG and the other MEAG SPVs to appoint or replace a Designated Representative
or alternate or the rights of such Designated Representative or alternate under
this Agreement. In the event any remedies are exercised by DOE or its designee
under any loan guarantee agreement and related financing documents entered into
by such MEAG SPV (“DOE Financing Documents”), DOE or its designee shall have the
right to direct that such MEAG SPV shall appoint a Designated Representative
and/or alternate acceptable to DOE or its designee, which Designated
Representative may be different from that of any other MEAG SPV. Subject to the
foregoing, each MEAG SPV at the time each MEAG SPV becomes a Participating
Party, hereby designates the Designated Representative and alternate then
currently designated by MEAG and the other MEAG SPVs that are Participating
Parties as its Designated Representative and alternate, respectively.

 

Section 11.5          Appointment of Member of the Nuclear Managing Board.  For
purposes of Section 2.0 of this Agreement, MEAG and the MEAG SPVs (the “MEAG
Entities”) shall not have the right under Section 2.0 to appoint separate
individuals to serve as their respective designated member of the Nuclear
Managing Board and an alternate, and instead shall have the right to appoint one
individual to act as the designated member of the Nuclear Managing Board for
MEAG and all the MEAG SPVs and one individual to act as an alternate for MEAG
and all the MEAG SPVs.  Non-payment by MEAG under this Agreement shall not
affect the rights of the MEAG SPVs to appoint or replace their designated member
or alternate or the rights of such designated member or alternate, and
non-payment by a MEAG SPV shall not affect the rights of MEAG and the other MEAG
SPVs to appoint or replace their designated member or alternate or the rights of
such member or alternate under this Agreement.  In the event one or more of the
MEAG Entities shall be precluded in participating or taking action pursuant to
Section 9.10 of this Agreement, then the member of the Nuclear Managing Board
designated by the MEAG Entities and its alternate shall be deemed to only
represent the Undivided Ownership Interests of those MEAG Entities which are not
precluded from participating or taking action pursuant to Section 9.10.  In the
event any remedies are exercised by DOE or its designee under any DOE Financing
Documents, DOE or its designee shall have the right to direct that such MEAG SPV
shall appoint a representative to serve as its designated member of the Nuclear
Managing Board and/or alternate acceptable to DOE or its designee, which
representative may be different from that of any other MEAG SPV. Subject to the
foregoing, each MEAG SPV at the time each MEAG SPV becomes a Participating
Party, hereby designates the designated member and alternate designated by MEAG
and the other MEAG SPVs that are Participating Parties as its designated member
of the Nuclear Managing Board and its alternate, respectively.

 

Section 11.6          Chief Executive Officer.  Each reference in this Agreement
to a chief executive officer (“CEO”) as it relates to a MEAG SPV shall be deemed
to refer to the CEO of MEAG. In the event any remedies are exercised by DOE or
its designee under any DOE Financing Documents,  DOE or its designee shall have
the right to direct

 

5

--------------------------------------------------------------------------------


 

that such reference to a chief executive officer shall refer to an officer of
such MEAG SPV acceptable to DOE or its designee, which chief executive officer
may be different from those of any other MEAG SPV.

 

Section 11.7          Notice to the MEAG SPVs.  Each notice, request, consent or
other communication to a MEAG SPV permitted or required by this Agreement shall
be delivered to such MEAG SPV by delivering such communication to MEAG in
accordance with Section 9.4 of this Agreement or to MEAG at such other address
as the MEAG SPVs shall jointly advise pursuant to such Section 9.4.  Delivery of
one original of any communication to MEAG in accordance with this Section 11.7
shall constitute delivery of such communication to all the MEAG SPVs. In the
event any remedies are exercised by DOE or its designee under any DOE Financing
Documents, DOE or its designee shall have the right to direct that each notice,
request, consent or other communication shall be directed to such MEAG SPV to an
address acceptable to DOE or its designee, which address may be different from
that of any other MEAG SPV.  If an “Event of Default” has occurred and is
continuing under the DOE Financing Documents but DOE or its designee have not
elected to exercise other remedies under the DOE Financing Documents, DOE shall
have the right to designate (by written notice to the parties) an additional
person who shall be entitled to receive copies of all notices delivered to the
applicable MEAG SPV under this Agreement until such time as all such Events of
Default have been cured or waived.

 

Section 11.8   Confidentiality.  Notwithstanding any provision of Section 9.12
of this Agreement to the contrary, the Participants acknowledge and agree that
MEAG and the MEAG SPVs may disclose Confidential Information to one another and
to any officer, director, employee or attorney of any thereof in connection with
the exercise of the rights and obligations of the MEAG SPVs under this
Agreement, so long as such disclosures are otherwise in accordance with the
restrictions of Section 9.12(c). In the event any remedies are exercised by DOE
or its designee under any DOE Financing Documents, DOE or its designee shall
have the right to direct that Confidential Information with respect to such MEAG
SPV shall not be disclosed to another MEAG SPV or and officer, director,
employee, advisor or attorney of any other MEAG SPV unless (i) in conformity
with Section 9.12 or (ii) with the advance written consent of DOE or its
designee.

 

SECTION 4.0                  Representations.

 

Section 4.01.         Representations of OPC.  OPC hereby represents and
warrants to each other party to this Agreement as of the date of this Agreement
that OPC has satisfied all conditions required to be satisfied by it under the
loan contract currently in effect between OPC and the Rural Utilities Service in
connection with the execution and delivery of, and performance of its
obligations under, this Agreement; such execution, delivery and performance do
not and will not violate the terms and conditions of such loan contract; and
there are no approvals or consents required to be obtained from, or filings,
notices or other reports to be made with or given to, the Rural Utilities
Service, under such loan contract or otherwise, in connection with such
execution, delivery and performance that have not already been obtained, made or
given.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.0                  Miscellaneous.

 

Section 5.01.         Effect of Agreement.  By executing this Agreement, the
Participants agree to be bound by the terms of this Agreement effective as of
the date first set forth above.

 

Section 5.02.         Reference to Nuclear Managing Board Agreement.  Upon
satisfaction of the conditions set forth in Section 3.0 herein, each reference
in the Nuclear Managing Board Agreement to “the Nuclear Managing Board
Agreement”, “this Agreement”, “the Agreement”, “hereunder”, “thereunder”,
“hereto” or “thereto” or words of like import referring to the Nuclear Managing
Board Agreement, shall mean and be a reference to the Nuclear Managing Board
Agreement, as the same shall be amended by this Agreement.

 

Section 5.03.         Continuing Effect.  The Nuclear Managing Board Agreement,
as the same may be amended by this Agreement, is and shall continue to be in
full force and effect and is hereby in all respects ratified and confirmed.

 

Section 5.04.         Governing Law.  This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Georgia.

 

Section 5.05.         Counterparts.  This Agreement may be executed by the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall be deemed to
constitute but one and the same instrument.  Transmission by facsimile or email
of the signature page hereof signed by an authorized representative of a party
will be conclusive evidence of the due execution by such party of this
Agreement.  The parties agree, however, to provide originally executed documents
promptly following any facsimile or email transmission pursuant to this
provision.

 

Section 5.06.         Termination.  In the event that MEAG has not executed,
delivered and recorded in the Burke County, Georgia Records, a MEAG Assignment
to at least one MEAG SPV by January 1, 2017, this Agreement shall automatically
terminate and be of no further force and effect.

 

[signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized representatives as of the date
first written above.

 

Signed, sealed and delivered in the presence of:

 

GEORGIA POWER COMPANY

 

 

 

/s/ Jessica N. Achel

 

By:

/s/ W. Ron Hinson

Witness

 

 

Name:

W. Ron Hinson

 

 

 

Its:

Executive Vice President, Chief

/s/ Angel R. Robinson

 

 

 

Financial Officer and Treasurer

Notary Public

 

 

 

 

My Commission expires: September 30, 2014

 

Attest:

/s/ Laura I. Patterson

Notarial Seal

 

Its:

Comptroller and Assistant Secretary

 

 

 

 

 

 

          (CORPORATE SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

/s/ Shalewa Smith

 

 

Witness

 

By:

/s/ Michael L. Smith

 

 

 

Name:

Michael L. Smith

/s/ Sharon H. Wright

 

 

Its:

President and Chief Executive Officer

Notary Public

 

 

My Commission expires: October 14, 2015

 

Attest:

/s/ Jo Ann Smith

Notarial Seal

 

Its:

Assistant Secretary

 

 

 

 

 

 

 

         (CORPORATE SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

CITY OF DALTON, GEORGIA

 

 

BY: BOARD OF WATER, LIGHT AND

/s/ Witness

 

SINKING FUND COMMISSIONERS d/b/a

Witness

 

DALTON UTILITIES

 

 

 

/s/ Pam Witherow

 

By:

/s/ Don Cope

Notary Public

 

 

Name:

Don Cope

My Commission expires: June 13, 2015

 

 

Title:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Tom Bundros

 

 

Its:

Chief Operating Officer

 

 

 

 

 

 

 

                     (SEAL)

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

/s/ Peter M. Degnan

 

 

Witness

 

By:

/s/ Robert P. Johnston

 

 

 

Name:

Robert P. Johnston

/s/ Dale Dyer

 

 

Its:

President and Chief Executive Officer

Notary Public

 

 

My Commission expires: August 22, 2014

 

Attest:

/s/ Dale Dyer

Notarial Seal

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

 

 

 

 

                      (SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVJ LLC

 

 

 

/s/ Peter M. Degnan

 

By: MUNICIPAL ELECTRIC AUTHORITY

Witness

 

OF GEORGIA, its sole member

 

 

 

/s/ Dale Dyer

 

By:

/s/ Robert P. Johnston

Notary Public

 

 

Name:

Robert P. Johnston

My Commission expires: August 22, 2014

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Dale Dyer

 

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

 

 

 

 

                      (SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVP LLC 

 

 

 

/s/ Peter M. Degnan

 

By: MUNICIPAL ELECTRIC AUTHORITY

Witness

 

OF GEORGIA, its sole member

 

 

 

/s/ Dale Dyer

 

By:

/s/ Robert P. Johnston

Notary Public

 

 

Name:

Robert P. Johnston

My Commission expires: August 22, 2014

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Dale Dyer

 

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

 

 

 

 

                       (SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVM LLC 

 

 

 

/s/ Peter M. Degnan

 

By: MUNICIPAL ELECTRIC AUTHORITY

Witness

 

OF GEORGIA, its sole member

 

 

 

/s/ Dale Dyer

 

By:

/s/ Robert P. Johnston

Notary Public

 

 

Name:

Robert P. Johnston

My Commission expires: August 22, 2014

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Dale Dyer

 

 

Its:

Asst. to President and Chief Executive Officer

 

 

 

 

 

 

 

                      (SEAL)

 

--------------------------------------------------------------------------------

 
